Title: Thomas Jefferson to Felix Pascalis, 2 January 1820
From: Jefferson, Thomas
To: Pascalis Ouvière, Felix Alexander


					
						Sir
						
							Monticello
							Jan. 2. 20.
						
					
					I recieved on the 26th only your letter of the 15th of December proposing to our University the purchase of the collection of Natural curiosities recommended by you; and I regret that that institution is not yet in a sufficient state of forwardness to avail ourselves of the advantage. our buildings are not yet half finished: and, until they are compleated, our whole funds must be applied to that object. prudence prescribes the postponement of secondary wants, lest they should defeat, or too much retard the accomplishment of what is primary and the first essential. with my regrets accept the assurance of my great respect.
					
						
							Th: Jefferson
						
					
				